Name: Council Regulation (EEC) No 465/86 of 25 February 1986 fixing the amounts of the aid for seed applicable in Spain and Portugal for the 1985/86, 1986/87 and 1987/88 marketing years
 Type: Regulation
 Subject Matter: means of agricultural production;  cooperation policy;  Europe
 Date Published: nan

 No L 53 /20 1 . 3 . 86Official Journal of the European Communities COUNCIL REGULATION (EEC) No 465/86 of 25 February 1986 fixing the amounts of the aid for seed applicable in Spain and Portugal for the 1985/86, 1986/87 and 1987/88 marketing years Whereas , pursuant to Article 394 of the Act, the aids fixed by this Regulation are applicable from 1 March 1986 , HAS ADOPTED THIS REGULATION : Article 1 The amounts of the aid for seed applicable in Spain for the 1985 /86 , 1986/87 and 1987/88 marketing years shall be those set out in Annex I. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 89 ( 1 ) and 234(2) thereof, Having regard to the proposal from the Commission , Whereas Articles 106 and 300 of the Act of Accession lay down that Articles 79 and 246 respectively are to apply to the aid for seed ; Whereas Articles 79 and 246 of the Act lay down the conditions for the application of Community aid in Spain and Portugal ; Whereas the application of these criteria means that the amount of the aid for seed in Spain and Portugal should be fixed at the level set out in the Annex for the 1985 /86, 1986/87 and 1987/88 marketing years ; wher ­ eas , however, pursuant to these same criteria , no grant of aid for seed in Portugal for the 1985/ 86 marketing year should be provided for ; A rticle 2 The amounts of the aid for seed applicable in Portugal for the 1986/ 87 and 1987/88 marketing years shall be those set out in Annex II . Article 3 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS 1 . 3 . 86 Official Journal of the European Communities No L 53/21 ANNEX 1 1985/86, 1986/87 and 1987/88 marketing years (ECU/100 kg) Amount of the aid Common Customs Tariff heading No Description 1985/86 1986/87 1987/88 10.01 A 10.06 A ex 12.01 A ex 12.03 C ex 07.05 A I ex 07.05 A III ex 12.03 C 1 . CERES Triticum spelta L. Oryza sativa L. 2 . OLEAGINEAE Linum usitatissimum L. (textile flax ) Linum usitatissimum L. ( linseed) Cannabis sativa L. (monoecious) 3 . GRAMINEAE Agrostis canina L. Agrostis gigantea Roth . Agrostis stolonifera L. Agrostis tenuis Sibth . Arrhenatherum elatius (L. ) Beauv . ex . J. et C. Presl . Dactylis glomerata L. Festuca arundinacea Schreb . Festuca ovina L. Festuca pratensis Huds . Festuca rubra L. Lolium multiflorum Lam . Lolium perenne L.  of high persistence, late or medium late  new varieties and others  of low persistence, medium late , medium early or early Lolium x hybridum Hausskn . Phleum Bertolonii (DC) Phleum pratense L. Poa memoralis L. Poa pratensis L. Poa trivialis L. 4 . LEGUMINOSAE Pisum sativum L. (partim) (field peas) Vicia faba L. (partim) (field beans) Medicago lupulina L. Medicago sativa L. (ecotypes) Medicago sativa L. (varieties) Trifolium alexandrinum L. Trifolium hybridum L. Trifolium incarnatum L. Trifolium pratense L. Trifolium repens L. Trifolium repens L. var. giganteum Trifolium resupinatum L. Vicia sativa L. 0 14,6 0 0 0 0 0 0 0 51,3 41.6 0 0 32.7 0 16,1 26.7 20.8 14.6 16,1 0 66,9 0 29.7 0 0 0 0 16,2 26.7 35 0 0 38,6 54,1 54,1 0 23.8 1,6 14,6 3.1 2,5 2.2 8,7 8,7 8,7 8,7 51,3 41.6 6.4 4.7 32.7 4 16,1 26.7 20.8 14.6 16,1 5.8 66,9 4,2 29.7 4,2 0 0 3.5 16,2 26.7 35 5 5 38,6 54,1 54,1 5 23.8 3,2 14,6 6,2 4,9 4,4 17,4 17,4 17,4 17,4 51,3 41.6 12,8 9.4 32.7 8 16,1 26.7 20.8 14.6 16,1 11.7 66,9 8.5 29,7 8,5 0 0 7 16.2 26.7 35 10 10 38,6 54,1 54,1 10 23.8 No L 53/22 Official Journal of the European Communities 1.3.86 ANNEX II 1986/87 and 1987/88 marketing years (ECU/100 kg) Amount of the aid Common Customs Tariff heading No Description 1986/87 1987/88 10.01 A 10.06 A ex 12.01 A ex 12.03 C ex 07.05 A I ex 07.05 A III ex 12.03 C 1 . CERES Triticum spelta L. Oryza sativa L. 2 . OLEAGINEAE Linum usitatissimum L. (textile flax) Linum usitatissimum L. (linseed) Cannabis sativa L. (monoecious) 3 . GRAMINEAE Agrostis canina L. Agrostis gigantea Roth . Agrostis stolonifera L. Agrostis tenuis Sibth . Arrhenatherum elatius (L.) Beauv . ex . J. et C. Presl . Dactylis glomerata L. Festuca arundinacea Schreb . Festuca ovina L. Festuca pratensis Huds . Festuca rubra L. Lolium multiflorum Lam . Lolium perenne L.  of high persistence, late or medium late  new varieties and others  of low persistence medium late, medium early or early Lolium x hybridum Hausskn . Phleum Bertolonii (DC) Phleum pratense L. Poa memoralis L. Poa pratensis L. Poa trivialis L. 4 . LEGUMINOSAE Pisum sativum L. (partim) (field peas) Vicia faba L. (partim) (field beans) Medicago lupulina L. Medicago sativa L. (ecotypes) Medicago sativa L. (varieties) Trifolium alexandrium L. Trifolium hybridum L. Trifolium incarnatum L. Trifolium pratense L. Trifolium repens L. Trifolium repens L. var. giganteum Trifolium resupinatum L. Vicia sativa L. 1,6 2,1 3.1 2.5 2.2 8,7 8,7 8,7 8,7 7.3 5.6 6.4 4.7 4.7 4 2,3 3.8 3 2,1 2,3 5,8 9.6 4,2 4,2 4.2 0 0 3.5 2.3 3,8 5 5 5 5,5 7.7 7,7 5 3.4 3,2 4,2 6,2 4,9 4,4 17,4 17,4 17,4 17,4 14.6 11,9 12,8 9,4 9.4 8 4,6 7,6 6 4,2 4,6 11.7 19,2 8.5 8,5 8.5 0 0 7 4.6 7,6 10 10 10 11 15,4 15,4 10 6,8